HOUCK, PJ.
1. 1288. WRIT — of Prohibition. .
Writ of “prohibition” granted by Constitution is an extraordinary remedy for furtherance of justice to secure proper regulation in proceedings of judicial character, and should only issue in case of extreme necessity, and not in doubtful case.
2. ,233. CIVIL SERVICE — 751a. Mayors — 681. Jurisdiction.
Under Sect. 486-19 GC., mayor may prefer charges to remove civil service commissioner, and at same time hear charges on their merits.
3. 1104. STATUTES.
Remedy for relief from drastic statute is in Legislature, and not in courts.
4. 941. PRACTICE & PROCEDURE..
In proceedings to prohibit hearing on removal of plaintiff as civil service commissioner, question whether notice of removal was properly served is not before appellate court, where there was no evidence that it was not properly served, or that it was illegal in any way.
5. 923. PLEADINGS.
Specifications for removal of civil service commissioner need only give person removed from office opportunity to make proper defense, and are sufficient, under Sect. 486-19 GC., if they fully advise commissioner that he is charged by mayor of claimed dereliction of duty, and failure to perform duties of office.
(Shields, J., concurs. Patterson, J., dissents.)
For reference to'full opinion, see Omnibus Index, last page, this issue.